DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2022, 09/13/2021 and 09/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (“Zhao”, US 2018/0020131).

Regarding claim 1, Zhao discloses a camera module comprising: 
a lens holder comprising a hollow region (Zhao: see fig. 3 and par. [0043], wherein a first conductive structure 202 comprising a hollow region); 
a first lens unit disposed in the hollow region and comprising at least one lens (Zhao: see fig. 4 and par. [0045], wherein a first optical element 404, a second optical element 406, and a third optical element 408 disposed in the hollow region and comprising at least one lens); 
a second lens unit disposed above the lens holder (Zhao: see figs. 3-4 and pars. [0042]-[0043], in which a cover 206 made by glass disposed above the first conductive structure 202); 
a circuit board disposed under the lens holder (Zhao: see fig. 4 and pars. [0034] and [0040], noted that a PCB 104 including a rigid substrate 112 and a flexible circuit substrate 114 disposed under the first conductive structure 202); and 
an adhesion unit disposed between a lower surface of the lens holder and an upper surface of the circuit board and configured to couple the lens holder and the circuit board to each other (Zhao: see fig. 4 and par. [0046], in which an adhesive 412 disposed between a lower surface of the first conductive structure 202 and an upper surface of the rigid substrate 112 of the PCB 104), 
wherein the adhesion unit comprises an opening, and a portion of an internal space formed by a coupling of the circuit board and the lens holder is to be open to an outside through the opening of the adhesion unit (Zhao: see figs. 4-5A and par. [0053], in which the adhesive 412 comprises an opening, and a portion of an internal space formed by a coupling 412 of the rigid substrate 112 of the PCB 104 and the first conductive structure 202 is to be open to an outside through the opening of the adhesive 412).	

Regarding claim 2, Zhao discloses the camera module according to claim 1, comprising a spacer disposed between the first lens unit and the second lens unit (Zhao: see fig. 4, comprising a spacer disposed between the first optical element 404/the second optical element 406 /the third optical element 408 and the cover 206).

Regarding claim 6, Zhao discloses the camera module according to claim 1, comprising an image sensor disposed on the circuit board and comprises a sensing unit disposed so as to face the first lens unit (Zhao: see fig. 4 and pars. [0045], [0052], wherein an image sensor 106 disposed on the rigid substrate 112 of the PCB 104 and comprises an array of photosensitive pixels 108 disposed so as to face the first optical element 404, the second optical element 406, and the third optical element 408).

Regarding claim 8, Zhao discloses the camera module according to claim 1, wherein the lens holder comprises a third coupling portion protruding a lower surface of the lens holder, and the third coupling portion is coupled to the circuit board (Zhao: see fig. 4 and par. [0046], wherein the first conductive structure 202 comprises a third coupling portion 412 protruding a lower surface of the first conductive structure 202, and the third coupling portion 412 is coupled to the rigid substrate 112 of the PCB 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”, US 2018/0020131) in view of Lu et al. (US 2012/0019940).

Regarding claim 3, Zhao discloses the camera module according to claim 1.
Zhao does not disclose that the lens holder comprises a first coupling portion surrounding the hollow region, and the first coupling portion is disposed above the hollow region, and wherein the second lens unit comprises a second coupling portion surrounding the first coupling portion and the second coupling portion is coupled to the first coupling portion.
On the other hand, Lu teaches that the lens holder comprises a first coupling portion surrounding the hollow region, and the first coupling portion is disposed above the hollow region, and wherein the second lens unit comprises a second coupling portion surrounding the first coupling portion and the second coupling portion is coupled to the first coupling portion (Lu: see fig. 4 and pars. [0046], [0072], in which the lens barrel 114 comprises a first coupling portion surrounding the hollow region, and the first coupling portion is disposed above the hollow region, and wherein the outer most lens 120a comprises a second coupling portion as a retainer cap 116 surrounding the first coupling portion and the second coupling portion 116 is coupled to the first coupling portion).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lu with the system/method of primary reference to include the first coupling portion and the second coupling portion. 
One would have been motivated to have alternative design for the device. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”, US 2018/0020131) in view of Lu et al. (US 2012/0019940).

Regarding claim 4, Zhao in the combination with Lu discloses the camera module according to claim 3.
Zhao in the combination with Lu does not explicitly disclose that the first coupling portion and the second coupling portion are coupled to each other by an adhesive or a thread-engagement manner.
The Examiner takes Official Notice that the first coupling portion and the second coupling portion are coupled to each other by an adhesive or a thread-engagement manner is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the first coupling portion and the second coupling portion are coupled to each other by an adhesive or a thread-engagement manner into Zhao and Lu’s system to attach two components together. The rational/motivation to do so is to secure components of the device in a fixed place. 

Regarding claim 5, Zhao in the combination with Lu discloses the camera module according to claim 3.
Zhao in the combination with Lu does not explicitly disclose comprising a sealing member disposed between the first coupling portion and the second coupling portion.
The Examiner takes Official Notice that a sealing member disposed between the first coupling portion and the second coupling portion is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate a sealing member disposed between the first coupling portion and the second coupling portion into Zhao and Lu’s system to provide a sealing member. The rational/motivation to do so is to secure components of the device in a fixed place. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”, US 2018/0020131) in view of Kim et al. (US 2019/0158750).

Regarding claim 7, Zhao discloses the camera module according to claim 6.
Zhao does not disclose comprising a filter disposed between the first lens unit and the image sensor, wherein the filter faces the first lens unit and the image sensor in an optical-axis direction.
However, Kim teaches comprising a filter disposed between the first lens unit and the image sensor, wherein the filter faces the first lens unit and the image sensor in an optical-axis direction (Kim: see fig. 9 and par. [0165], wherein a filter 247 disposed between the lens 245 and the image sensor 250, wherein the filter faces the lens 245 and the image sensor 250 in an optical-axis direction).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kim with the system/method of primary reference to include a filter disposed between the lens unit and the image sensor. 
One would have been motivated to block radiant heat emitted from external light to prevent it from being transferred to the image sensor (Kim: see par. [0165]).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697